         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 1 of 12


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LAMAR A. WILLIAMS,                              *

       Plaintiff                                *

               v.                               *           Civil Action No. DKC-21-537

UNITED STATES OF AMERIKKKA,        *
JUDICIAL COUNCIL FOR THE FOURTH
  CIRCUIT,                         *
U.S. COURT OF APPEALS FOR THE
  FOURTH CIRCUIT,                  *
U.S. MARSHAL’S SERVICE OF MD; DEPT
  OF INJUSTICE,1                   *
DISTRICT OF MARYLAND; DEPT. OF
  INJUSTICE                        *
PROBATION AND PRETRIAL SERVICES
  OFFICE,                          *
FEDERAL PUBLIC DEFENDER FOR THE
  DISTRICT OF MARYLAND,            *
MAGISTRATE JUDGE SELECTION PANEL,
U.S. SUPREME COURT, and            *
BALTIMORE COUNTY POLICE
  DEPARTMENT                       *

       Defendants                       *
                                       ***
                                MEMORANDUM OPINION

       Lamar Williams, a Maryland resident, has filed the instant complaint,2 as amended, seeking

money damages for injuries sustained as a result of his July 3, 2018 arrest and subsequent

conviction for criminal contempt of court in violation of 18 U.S.C. § 401.3 Accompanying the


   1
       The Clerk shall amend the docket to reflect the correct spelling of Marshal.
   2
       The initial complaint is accompanied by 311 pages of exhibits, most of which are copies
of documents filed in his previous cases, including emails to chambers; documents regarding his
claimed economic damages incurred as a result of his prior cases; documents regarding the Chief
Judge James Bredar’s confirmation proceedings; his objection to the reappointment of then
Magistrate Judges Gallagher and Coulson; and emails between Mr. Williams and his Federal
Public Defender. ECF Nos. 1-5; 1-6; 1-7; 1-8; 1-9.
   3
       See United States v. Williams, TDC-18-413 (D. Md.).
         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 2 of 12


complaint is Mr. Williams’ motion for leave to proceed in forma pauperis (ECF No. 2), which

shall be granted.

       This case arises from and is related to the cases of Williams v. Baltimore County, Civil

Action No. GLR-17-66 and United States v. Williams, Criminal No. TDC-18-413. The civil action

seeking damages under the Americans with Disabilities Act4 arose after Mr. Williams was

terminated from employment with Baltimore County. During those proceedings Mr. Williams

was ordered not to contact the chambers of the presiding judge, the Honorable James Bredar, via

email or telephone and to communicate only in writing via documents filed with the Clerk.

Dissatisfied with the conduct of those proceedings, Mr. Williams filed complaints against Judge

Bredar with the Judicial Council of the United States Court of Appeals for the Fourth Circuit.

       Mr. Williams subsequently violated the court order barring him from contacting chambers

and the matter was referred to the United States Marshal for investigation. Ultimately, Mr.

Williams was charged with one count of criminal contempt in violation of 18 U.S.C. § 401 and,

after a bench trial, was convicted and sentenced to 47 days’ confinement. Mr. Williams’

conviction was affirmed by the United States Court of Appeals for the Fourth Circuit and his

petition for writ of certiorari was denied by the United States Supreme Court. See United States

v. Williams, Criminal No. TDC-18-413 (D. Md.), ECF Nos. 147 and 151, respectively.

       Aggrieved by the actions of the court, Mr. Williams filed Civil Action No. RDB-19-550

which raised claims substantially similar to those advanced in this amended complaint and which

was not permitted to proceed. Here, without naming individual Defendants, Mr. Williams

complains of all aspects of the handling of each case in this court. For reasons that follow, this

case may not proceed.




   4
       The Americans with Disabilities Act (“ADA”) is found at 42 U.S.C. § 12111, et seq.
                                              2
          Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 3 of 12


                                                  Background

        Mr. Williams brings his action against the following parties: “united states of amerikkka”,

Judicial Council for Fourth Circuit, involved in reviewing Mr. Williams’ claims filed against Judge

Bredar, U.S. Court of Appeals for the Fourth Circuit for dismissing his appeals in his civil and

criminal cases; U.S. Marshal’s Service of MD; Dept of Injustice, involved in arresting and

detaining Mr. Williams for his charge of criminal contempt; U.S. District of Maryland, responsible

for ruling on his civil and criminal cases; Probation and Pretrial Services Office, involved in his

criminal contempt case; Federal Public Defender for the District of Maryland, responsible for

representing him in his criminal contempt proceedings; Magistrate Judge Selection Panel,

seemingly responsible because Magistrate Judges of this court held hearings during Mr. Williams’

contempt proceedings; U.S. Supreme Court, responsible for denying Mr. Williams’ petitions for

writ of certiorari; and Baltimore County Police Department, involved in his arrest on the criminal

contempt charge.

        The precise nature of Mr. Williams’ amended complaint is unclear. He invokes this court’s

federal question jurisdiction under 28 U.S.C. § 1331 and claims, without support, that the handling

of his numerous cases by this court and others violated: 42 U.S.C. § 1983 (civil action for

deprivation of rights), The Civil Rights Act of 1871 (also known as the Second Ku Klux Klan

Act), 42 U.S.C. § 1985 (conspiracy to interfere with civil rights); 42 U.S.C. § 12203 (prohibition

against retaliation and coercion); as well as his rights under the 1st, 2nd, 4th, 6th, 7th, 8th, 9th, 14th,

and 15th Amendments to the United States Constitution. ECF No. 1-1, p. 2. Mr. Williams,

however, fails to explain how Defendants’ conduct is alleged to violate these codifications and

amendments and has failed to identify individual Defendants whom he claims are responsible for

the conduct alleged.



                                                    3
          Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 4 of 12


                                        Standard of Review

       Mr. Williams filed this amended complaint in forma pauperis pursuant to 28 U.S.C. §

1915(a)(1), which permits an indigent litigant to commence an action in this court without

prepaying the filing fee. To guard against possible abuses of this privilege, the statute requires

dismissal of any claim that is frivolous or malicious or fails to state a claim on which relief may

be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). A complaint that is legally frivolous may also

be dismissed at its inception for lack of subject matter jurisdiction pursuant to Fed R. Civ. P 12

(b)(1). See Apple v. Glenn, 183 F.3d 477 (6th Cir. 1999); O’Connor v. United States, 159 F.R.D.

22 (D. Md. 1994); see also Crowley Cutlery Co. v. United States, 849 F.2d 273, 277 (7th Cir. 1988)

(federal district judge has authority to dismiss a frivolous suit on his own initiative).

       This court is mindful, however, of its obligation to construe liberally self-represented

pleadings, such as the instant amended complaint, Erickson v. Pardus, 551 U.S. 89, 94 (2007), and

in so doing assumes the factual allegations are true. Id. at 93, citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555–56 (2007). Nonetheless, liberal construction does not mean that this court can

ignore a clear failure in the pleading to allege facts which set forth a cognizable claim. See Weller

v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775

F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not “conjure up questions never

squarely presented”). In making this determination, “[t]he district court need not look beyond the

complaint’s allegations” but “must hold the pro se complaint to less stringent standards than

pleadings drafted by attorneys and must read the complaint liberally.” White v. White, 886 F. 2d

721, 722-723 (4th Cir. 1989).




                                                  4
         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 5 of 12


       With these standards in mind, the court finds that Mr. Williams has failed to articulate

allegations which may be addressed suitably by this court or to which the named Defendants

should be required to respond. 5

                                                 Analysis

       A.      Personal Participation

       Mr. Williams’ amended complaint, to the extent it asserts constitutional claims against

federal agencies, is construed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).       Bivens provides a judicially-created monetary remedy to

vindicate violations of constitutional rights committed by federal actors in their individual

capacity. See Hower v. Stewart, GLR-17-198, 2018 WL 4384150, at *7 (D. Md. Sept. 14, 2018)

(citing Bivens, 403 U.S. at 395-97 (1971))). To state a Bivens claim, a plaintiff must allege that “a

federal agent acting under color of his [federal] authority” violated his constitutional rights.

Bivens, 403 U.S. at 389. Thus, Plaintiff must sue the named Defendants in their individual, rather

than their official, capacities. See Funches v. Wright, 804 F.2d 677 (4th Cir. 1986) (citing Butz v.

Economou, 438 U.S. 478 (1978)). In a Bivens action, the plaintiff may seek money damages

against a federal agent acting under the color of his or her authority for injuries caused by

unconstitutional conduct but may not seek damages against the United States or a federal agency.

See FDIC v. Meyer, 510 U.S. 471, 484 (1994) (“An extension of Bivens to agencies of the Federal

Government is not supported by the logic of Bivens itself.”); see also Doe v. Chao, 306 F.3d 170,

184 (4th Cir. 2002)). Here, Mr. Williams has failed to identify any individual responsible for



   5
         Mr. Williams states that on August 9, 2018, while in custody, the van he was being
transported in was involved in a motor vehicle accident which caused him injury. ECF No. 1-1,
p. 9, ¶ 22. On the morning of August 28, 2018, while held at the Chesapeake Detention Facility,
unnamed correctional officers assaulted him and conducted a strip search. Id., ¶ 23. Should Mr.
Williams wish to pursue these allegations against the officers responsible for these actions, he may
file a separate federal lawsuit.
                                                5
         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 6 of 12


violating his rights. Rather, he has named courts, offices, and agencies of the federal government

as Defendants. As such, his claim cannot proceed.

       Moreover, liability for constitutional violations attaches only upon personal participation

by a defendant in the wrongful conduct. The doctrine of respondeat superior does not apply in

civil rights claims. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (no respondeat

superior liability under § 1983); see also Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (no

respondeat superior liability in a Bivens suit). Liability of supervisory officials “is not based on

ordinary principles of respondeat superior, but rather is premised on ‘a recognition that supervisory

indifference or tacit authorization of subordinates’ misconduct may be a causative factor in the

constitutional injuries they inflict on those committed to their care.’” Baynard v. Malone, 268

F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)). As

noted, Mr. Williams has not named any individual defendants and to the extent he seeks to hold

agencies and offices responsible for the conduct of their employees, his claim is unavailing.

       B.      Limitation on Bivens actions

       Actions filed under Bivens are more limited than those filed under 42 U.S.C. § 1983 which

allows for a cause of action for plaintiffs whose constitutional rights were violated by state rather

than federal officials. Annappareddy v. Pascale, ___ F. 3d ___, 2021 WL 1603987, at *6 (4th Cir.

April 26, 2021). In Bivens, the court permitted an implied cause of action for plaintiffs whose

Fourth Amendment rights were violated by federal officers. Subsequently, “The Court allowed

Bivens-type remedies twice more, in a Fifth Amendment gender-discrimination case….and in an

Eighth Amendment Cruel and Unusual Punishments Clause case.” Ziglar v. Abassi, 137 S.Ct.

1843, 1848 (2019) (citations omitted). The Supreme Court has refused to extend Bivens a number

of times and expansion of the Bivens remedy is now disfavored. Ziglar, 137 S.Ct. at 1857. The



                                                 6
          Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 7 of 12


claims asserted by Mr. Williams in his amended complaint do not fit into any of the recognized

causes of actions to which Bivens has been extended.

       Were Mr. Williams to amend his complaint to name individuals who comprise the courts

and agencies named as defendants, and/or to include recognized Bivens claims, his claims would

nevertheless be subject to dismissal as many of the parties against whom Mr. Williams seeks to

file suit, are protected from liability based on the claims asserted.

       C.      Judicial Immunity

       Many of the people whom Mr. Williams seeks to hold responsible are protected from

liability. See Burns v. Reed, 500 U.S. 478 (1991). This protection, known as the doctrine of

judicial immunity, is designed to protect the judicial process. Accordingly, the inquiry conducted

by this court centers on whether the Defendants’ actions are closely associated with the judicial

proceedings about which Mr. Williams complains. Id. Mr. Williams’ entire amended complaint

is suffused with his grievances regarding the handling of his civil ADA claim and the resulting

criminal contempt proceedings.

       The doctrine of judicial immunity extends, of course, to judges, see Forrester v. White, 484

U.S. 219, 226-27 (1988) (“If judges were personally liable for erroneous decisions, the resulting

avalanche of suits, most of them frivolous but vexatious, would provide powerful incentives for

judges to avoid rendering decisions likely to provoke such suits”) and shields them from monetary

claims against them in both their official and individual capacities. Mireles v. Waco, 502 U.S. 9,

9-10 (1991) (per curiam). Judicial immunity is an absolute immunity; it does not merely protect a

defendant from assessment of damages, but also protects a judge from damages suits entirely. Id.

at 11. An act is still judicial, and immunity applies, even if the judge commits “‘grave procedural

errors.’” Id. (quoting Stump v. Sparkman, 435 U.S. 349, 359 (1978)).



                                                  7
          Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 8 of 12


       Moreover, “judges . . .are not liable to civil actions for their judicial acts, even when such

acts are in excess of their jurisdiction” and “are alleged to have been done maliciously or

corruptly.” Stump, 435 U.S. at 355-56; see Dean v. Shirer, 547 F.2d 227, 231 (4th Cir. 1976)

(stating that a judge may not be attacked for exercising judicial authority even if done improperly).

       In Pierson v. Ray, 386 U.S. 547 (1967), the United States Supreme Court granted certiorari

to consider whether a judge was liable for damages under 42 U.S.C. § 1983 for an unconstitutional

conviction. In explaining its rationale for judicial immunity, the Court stated:

       Few doctrines were more solidly established at common law than the immunity of
       judges from liability for damages for acts committed within their judicial
       jurisdiction ... This immunity applies even when the judge is accused of acting
       maliciously and corruptly, and it “is not for the protection or benefit of a malicious
       or corrupt judge, but for the benefit of the public, whose interest it is that the judges
       should be at liberty to exercise their functions with independence and without fear
       of consequences”... It is a judge’s duty to decide all cases within his jurisdiction
       that are brought before him, including controversial cases that arouse the most
       intense feelings in the litigants. His errors may be corrected on appeal, but he
       should not have to fear that unsatisfied litigants may hound him with litigation
       charging malice or corruption. Imposing such a burden on judges would contribute
       not to principled and fearless decision-making but to intimidation.

Id. at 553-54.

       The bar of absolute judicial immunity may be overcome in two limited sets of

circumstances: (1) “for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity”;

and (2) “for actions, though judicial in nature, taken in the complete absence of all jurisdiction.”

Mireles, 502 U.S. at 11-12 (citing Forrester at 227-29). A judge acts in a judicial capacity when

the function is one “normally performed by a judge” and when the parties “dealt with the judge in

his judicial capacity.” Stump, 435 U.S. at 362. The “relevant inquiry is the ‘nature’ and ‘function’

of the act, not the ‘act itself.’” Mireles, 502 U.S. at 12-13 (citing Stump, 435 U.S. at 362).

       Courts thus look to an “act’s relation to a general function normally performed by a judge”

to determine whether the act was judicial. Id. at 13. Neither exception applies here. Mr. Williams’

claims against members of the Judicial Council for Fourth Circuit, U.S. District of Maryland, U.S.
                                                8
         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 9 of 12


Court of Appeals, and United States Supreme Court, stem from the facts that members of these

organizations presided over aspects of his civil litigation, his judicial complaint, and his criminal

proceedings. Rulings on pending cases over which they had jurisdiction are precisely the type of

judicial action covered by judicial immunity. Mr. Williams provides no grounds to defeat the

judicial immunity that applies to the Defendants’ determinations made in his cases. Accordingly,

Mr. Williams’ amended complaint allegations against these Defendants are dismissed.

       D.      Quasi-Judicial Immunity

       Additionally, absolute quasi-judicial immunity “extends to those persons performing tasks

so integral or intertwined with the judicial process that these persons are considered an arm of the

judicial officer who is immune.” Bush v. Rauch, 38 F.3d 842, 847 (6th Cir.1994). This doctrine

of absolute quasi-judicial immunity has been further adopted and extended to court support

personnel because of “‘the danger that disappointed litigants, blocked by the doctrine of absolute

immunity from suing the judge directly, will vent their wrath on clerks, court reporters, and other

judicial adjuncts.’” Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir.1992) (quoting Scruggs v.

Moellering, 870 F.2d 376, 377 (7th Cir.1989)).

       In determining the applicability of quasi-judicial immunity, courts consider three main

criteria: “(1) whether the official’s functions are similar to those of a judge; (2) whether a strong

need exists for the official to perform essential functions for the public good without fear of

harassment and intimidation; and (3) whether adequate procedural safeguards exist to protect

against constitutional deprivations.”    Howard v. Food Lion Inc., 232 F.Supp.2d 585, 594

(M.D.N.C. 2002) (citing Qstrzenski v. Seigel, 177 F.3d 245, 249 (4th Cir. 1999)). Pursuant to

Pressly v. Gregory, 831 F.2d 514, 517 (4th Cir. 1987), “immunity is vitiated only when the judicial

officer acts in the clear absence of jurisdiction.” Id. (citing Stump, 435 U.S. 349). Mr. Williams



                                                 9
         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 10 of 12


does not claim that employees of the courts named acted in the absence of jurisdiction. Thus, Mr.

Williams’ claim against these Defendants is not cognizable.

       Likewise, prosecuting attorneys are quasi-judicial officers who enjoy absolute immunity

when performing prosecutorial functions, as opposed to investigative or administrative ones. See

Imbler v. Pachtman, 424 U.S. 409, 422-23 (1976); see also Kalina v. Fletcher, 522 U.S. 118, 127

(1997); Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993); Nero v. Mosby, 890 F.3d 106, 117 (4th

Cir. 2018); Springmen v. Williams, 122 F.3d 211 (4th Cir. 1997). As with court employees, the

inquiry focuses on whether a prosecutor’s actions are closely associated with judicial process. See

Burns, 500 U.S. at 479 (citing Imbler, 424 U.S. at 422-23). The court must use a “functional

approach” to “determine whether a particular act is ‘intimately associated with the judicial phase.’”

Nero, 890 F.3d at 117-18 (quoting Imbler, 424 U.S. at 430). The Fourth Circuit stated in Nero,

890 F.3d at 118:

       A prosecutor acts as an advocate when she professionally evaluates evidence
       assembled by the police, Buckley, 509 U.S. at 273, decides to seek an arrest warrant,
       Kalina, 522 U.S. at 130, prepares and files charging documents, id., participates in
       a probable cause hearing, Burns, 500 U.S. at 493, and presents evidence at trial,
       Imbler, 424 U.S. at 431.

The decisions as to whether, when, and how to prosecute pertain to the role of advocate. Therefore,

on the face of the suit, any prosecutorial defendants such as “District of Maryland; Department of

Injustice”, enjoy absolute immunity. See Lyles v. Sparks, 79 F.3d 372, 376-77 (4th Cir. 1996).

       By extension, United States Pretrial and Probation Office employees are also entitled to

absolute quasi-judicial immunity for their role in investigating, preparing, and submitting reports.

See Hill v. Sciarrotta, 130 F.3d 210, 213 (2d Cir. 1997); Dorman v. Higgins, 821 F.2d 133, 138

(2d Cir. 1987) (federal probation officers immune from suit); Tripati v. U.S.I.N.S., 784 F.2d 345,

348 (10th Cir. 1986) (federal probation officers immune from suit); Boyce v. Maricopa, 144 Fed.

App’x 653, 654 (9th Cir. 2005) (“The district court properly concluded that the probation officer

                                                 10
            Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 11 of 12


defendants were entitled to absolute quasi-judicial immunity against damage claims.”); Ray v.

Pickett, 734 F.2d 370, 373-75 (8th Cir. 1984) (probation officers entitled to qualified immunity for

their roles in petitioning for probation revocation).

       E.       Wrongful Arrest

       United States Marshals and Baltimore County Police Department employees who played a

role in Mr. Williams’ arrest are not entitled to quasi-judicial absolute immunity. Nonetheless, the

amended complaint against them, if they were properly named, must be dismissed without

prejudice. Mr. Williams’ claim that individuals acted improperly in their participation in his arrest

presumes that the arrest was unlawful. However, Mr. Williams’ conviction has never been

overturned or successfully challenged. See United States v. Williams, Crim. Case TDC-18-413

(D. Md. 2018). As such, the claim is barred by the Supreme Court’s holding in Heck v. Humphrey,

512 U. S. 477, 486-87 (1994) (claims impugning the legality of criminal conviction not cognizable

unless conviction is reversed).6 The holding in Heck has been further clarified to include any claim

where facts “inconsistent with guilt” are pled. Covey v. Assessor of Ohio Cty., 777 F.3d 186, 197

(4th Cir. 2015). Mr. Williams’ allegations surrounding his arrest fall squarely within the Heck

prohibition and may not proceed at this juncture.

       F.       Magistrate Judge Selection Panel

       Mr. Williams does not explain how the Selection Panel was involved in the events.

Regardless of the role of the panel in the recommendation of individuals for appointment as

magistrate judges, the Panel can in no way be responsible for the later decisions of those appointed

to serve.




   6
        Likewise, any claims Mr. Williams is asserting against the prosecuting attorneys would be
also barred under Heck.
                                               11
         Case 1:21-cv-00537-DKC Document 5 Filed 04/30/21 Page 12 of 12


       G.        State Action

       Lastly, Mr. Williams’ claims against his court-appointed public defender may not proceed.

Defense attorneys do not act under color of state law even if they are appointed by the court. See

Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976); see also Hall v. Quillen, 631 F.2d 1154, 1155-

56 (4th Cir. 1980). In addition, public defenders do not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.

Polk Cty v. Dodson, 454 U.S. 312, 453-54 (1981).

                                            Conclusion

       The All Writs Act “grants federal courts the authority [to impose pre-filing injunctions] to

limit access to the courts by vexatious and repetitive litigants.” Cromer v. Kraft Foods No. Am.,

Inc., 390 F.3d 812, 814 (4th Cir. 2004); see 28 U.S.C. § 1651(a). Mr. Williams is hereby

forewarned that repeatedly filing claims that this court has found lack merit or are otherwise barred,

may result in an Order limiting his ability to continue filing such claims.

       A separate Order follows.


April 30, 2021                                        ___________/s/__________________
                                                      DEBORAH K. CHASANOW
                                                      United States District Judge




                                                 12
